Citation Nr: 1002621	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The claims file includes official records showing that the 
Veteran served on active duty from March 1970 to April 1973, 
July 1974 to July 1977, September 1986 to December 1987, and 
from December 1990 to March 1991.  Additionally, the records 
show periods of Army Reserve service in the 1980s and 1990s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.

In May 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for scheduling a Board hearing.  The Veteran testified 
at a Board hearing before the undersigned Veterans Law Judge 
in September 2009.  A transcript of this proceeding is 
associated with the claims file. 


FINDINGS OF FACT

1.  Any current disability of the neck was not manifested 
during service, and are not otherwise causally related to 
service, to include any injury during service.

2.  Degenerative disc disease of the cervical spine was not 
manifested during service, and is not otherwise causally 
related to service, to include any injury during service.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were neither incurred in nor 
aggravated by active military service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Degenerative disc disease of the cervical spine was 
neither incurred in nor aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2005.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO provided the 
appellant post-adjudication notice regarding disability 
ratings and effective dates in the October 2008 supplemental 
statement of the case.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that any defects with 
respect to the timing of the VCAA notices were not 
prejudicial, since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection; therefore, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).
 



II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's VA treatment records and part of his service 
treatment records are on file, as well as a summary of his 
private medical treatment.  The Board notes that the 
Veteran's service treatment records for the period from March 
1970 to July 1977 are missing.  In this regard, the Board 
notes that when records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 
51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In the present case, the RO notified the Veteran in December 
2002 that attempts to locate his service treatment records 
were unsuccessful.  There is no indication of relevant, 
available records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in April 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
residuals of a neck injury and degenerative disc disease, and 
contends that his disabilities are related to an injury 
incurred during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for residuals of a neck injury and 
degenerative disc disease of the cervical spine as a result 
of an injury incurred during military service.  Specifically, 
he contends that his current disabilities are related to a 
June 12, 1983 injury.

As previously mentioned, the Veteran's service medical 
records for the period from March 1970 to July 1977 are 
unavailable.

A review of the Veteran's service treatment records includes 
Reports of Medical History and Reports of Medical Examination 
from September 1982, March 1986, November 1989, November 
1990, March 1991, February 1992, and March 1997.  The Veteran 
reported on his Reports of Medical History that he had 
suffered a head injury after a basketball game in either 1968 
or 1969, that he was treated at the Langley Air Force Base 
Hospital in Hampton, Virginia, and that he stayed overnight 
for observation of a concussion.  The Veteran denied ever 
having had recurrent back pain.  In March 1997, the Veteran 
stated that he was "presently in good health" on his Report 
of Medical History.  During service, the Veteran's head, 
neck, and spine was clinically evaluated as normal as noted 
by his available Reports of Medical Examination from 
September 1982 to March 1997.

A service treatment record dated June 12, 1983 states that 
the Veteran slipped on mess hall steps and fell, striking his 
right olecranon and low back.  The Veteran complained of pain 
and stiffness in his low back.  Examination of the Veteran's 
right elbow evidenced full range of motion, no neurovascular 
deficit, and a tender right olecranon.  Examination of the 
Veteran's low back evidenced tenderness at the L-5 junction 
and no sciatic notch tenderness.  Range of motion testing of 
the Veteran's low back revealed flexion to 12 degrees, 
extension at 75 percent, lateral bending and rotation at 80 
percent, and bilateral straight-leg raising was to 80 
degrees.  The Veteran was diagnosed with a contusion to the 
right olecranon and low back, and advised to rest at home, 
take a hot shower or bath, and take aspirin.  Service 
treatment records document treatment for various other 
complaints during the Veteran's remaining time in the 
military, but there was no reference to any ongoing neck or 
cervical spine problems.

The first post-service medical evidence of the Veteran's 
claimed neck injury and degenerative disc disease of the 
cervical spine is shown by a November 2005 private medical 
treatment summary from the Veteran's physician.  The summary 
states that the Veteran was seen on multiple occasions since 
1997 due to neck pain.  The summary also states that November 
1999 x-rays of the Veteran's cervical spine showed moderate 
degenerative disc changes at C4-5, 5-6, and 6-7 with patent 
neuroforamina.  The Veteran's condition was treated 
symptomatically with anti-inflammatories, physical therapy, 
and time off of work as necessary.  The Veteran occasionally 
experienced radicular symptoms; he had limited range of 
motion due to the degenerative disc disease, and has required 
muscle relaxants and narcotic medications for symptomatic 
relief.  The doctor stated that the Veteran had not had a 
cervical spine MRI due to lack of any weakness, atrophy or 
persistent radicular symptoms.

The Veteran's submitted a private medical opinion dated in 
April 2006 from his treating physician (the same physician 
who wrote the November 2005 private medical treatment 
summary).  The physician stated that the Veteran had been 
seen on numerous times for recurrences of neck pain 
attributable to a repetitive strain disorder attributable to 
underlying degenerative disc disease of the cervical spine.  
The Veteran had degenerative disc changes at C4-5, C5-6, and 
C6-7.  The physician stated that there was no history of any 
documented serious neck injury in the past, although the 
Veteran gave a history of an incident in approximately 1984 
or 1985 where he slipped on some stairs while in the Army 
Reserve and fell backwards striking his head and at the same 
time injuring his neck and back.  The physician stated that 
it was possible, if not likely, that the Veteran's Army 
Reserve incident was the most important incident in the 
development of his degenerative disc disease of the cervical 
spine.  The physician further concluded that in the absence 
of any other history of neck injury, it was plausible that 
the Veteran's incident while in the Army Reserve played a 
role in his current difficulties.

In April 2008, VA conducted a medical examination in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  During this examination, the Veteran 
reported that since his June 12, 1983 fall he has experienced 
pain across the neck, maybe one or two on a scale of zero to 
ten.  He currently complains of pain across his neck on a 
regular basis between, one, two, and four, and reported 
flares up to six or seven based on his activities and 
sleeping.  The Veteran stated that he did not have 
documentation of complaints of neck problems besides two 
letters from his private physician.  The Veteran denied 
radiation to his arms and radicular symptoms.  He reported 
some stiffness and lack of endurance and strength.  The 
Veteran stated that he takes aspirin.  He denied surgery, but 
stated that he had missed work due to the condition, with no 
incapacitating days over the past twelve months.  The 
Veteran's disability did not affect his ability to walk.  The 
examiner stated that the Veteran ambulated with a normal 
gait.  Examination of the cervical spine showed no focal 
deformity or muscle spasm.  The Veteran had some tenderness 
along the cervical spine. Range of motion testing showed 
forward flexion to 45 degrees, extension to 30 degrees, right 
and left lateral flexion to 45 degrees, and right and left 
lateral rotation to 30 degrees.  The Veteran reported some 
pain with range of motion testing, but no change in his range 
of motion with three repetitions.  Examination of the 
bilateral upper extremities showed no focal radicular deficit 
in the muscles or sensation or reflexes.  The examiner 
diagnosed the Veteran with chronic neck pain with 
degenerative disc disease.  The examiner stated that there 
was no documentation of any injury to the Veteran's neck when 
he fell in June 1983, which was the incident the Veteran 
claimed potentially caused his current neck problems.  The 
examiner noted that there were no complaints of neck pain in 
the Veteran's service medical records or on later physical 
examinations.  The examiner concluded that it was less likely 
than not that the Veteran's current neck problem is related 
to the June 1983 injury, when he fell in service.

The Veteran's VA treatment records do not address his neck 
disability or degenerative disc disease.

During the September 2009 Board hearing, the Veteran 
testified that his in-service injury occurred in the Army 
Reserve when he was leaving the mell hall and slipped and 
fell on the back steps of the mess hall, which resulted in an 
approximately three to four foot fall, and that he landed on 
his lower back and right elbow.  He further testified that 
when he landed he snapped his neck back and felt whiplash.  
He stated he never mentioned his neck pain during the initial 
treatment because he was able to move his neck, and also 
decided against mentioning the neck problem during subsequent 
examinations because the neck pain was intermittent and not 
chronic.  The Veteran denied any other traumatic injuries to 
his neck.

Also of record are statements from the Veteran to the effect 
that his current neck disability and degenerative disc 
disease is related to his June 12, 1983 injury.  



Analysis

Initially, the Board notes that service records are not 
available for the period from March 1970 to July 1977; 
however, the Veteran does not even contend that such records 
would show evidence of a neck disability or cervical spine 
disability.  Moreover, he does not appear to contend that he 
even began having a neck disability or cervical spine 
disability until the June 12, 1983 injury.  Additionally, the 
Board notes that the service treatment records reference that 
the Veteran suffered a concussion in either 1968 or 1969; 
however, available records do not show service before 1970.  
At any rate, service treatment records which note the history 
of the concussion also include a notation that there was no 
sequelae.  Further, the Veteran does not contend that any 
concussion in the late 1990's is related to his currently 
claimed neck/cervical spine disorder. 

The Veteran's available service records do not document 
treatment for any neck disability or cervical spine 
disability.  The Board believes considerable weight must be 
afforded to the June 12, 1983 treatment record and the March 
1997 examination.  The June 12, 1983 treatment record states 
that the Veteran only injured his right olecranon and low 
back, and it appears from service treatment records that 
there was no subsequent neck or cervical spine complaints 
during service.  The March 1997 examination records show that 
the Veteran reported that he was "presently in good 
health;" also, the Veteran's head, neck, and spine was 
clinically evaluated as normal.  This suggests that the 
Veteran himself did not believe he was having neck or 
cervical spine problems.  Even more significant is the fact 
that the military medical examiner clinically evaluated the 
neck and spine as normal.  This shows that in the opinion of 
trained medical personnel that there was no neck or cervical 
spine problem at that time.

The Board notes that the April 2006 private medical opinion 
shows that the Veteran has a current neck disability and 
degenerative disc disease of the cervical spine.  The Board 
further notes that the opinion stated that it was possible, 
if not likely, that the Veteran's in-service injury was the 
most important incident in the development of his 
degenerative disc disease of the cervical spine, and that it 
was plausible that the injury played a role in his current 
difficulties.  However, it appears that the physician did not 
review the Veteran's claims file or service treatment 
records.

On the other hand, the VA examiner from the April 2008 
examination reviewed the claims file, considered the 
pertinent medical evidence, and examined the Veteran prior to 
concluding that it was less likely than not that the 
Veteran's current neck problem was related to his June 12, 
1983 injury.

The Board has the authority to discount the weight and 
probity of evidence in light of its inherent characteristics 
and its relationship to other items of evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons 
discussed in the preceding paragraphs, the Board assigns more 
probative value to VA's April 2008 opinion than to the 
private physician's April 2006 opinion, particularly as the 
private examiner's analysis was merely speculative.  
Significantly, the April 2006 opinion concluded that it was 
certainly plausible that the Veteran's current neck 
disability and degenerative disc disease are related to an 
in-service injury; however, the physician never concluded 
that any in-service injury was the actual cause of the 
Veteran's current disabilities.  Furthermore, the VA examiner 
had access to and considered the pertinent medical evidence, 
including service treatment records.

The Board notes that the Veteran's service records show that 
his duties included that of a medical specialist/nurse.  The 
Board therefore assumes that the Veteran does have some 
medical training.  He therefore may be assigned some degree 
of competency to address matters such as the etiology of 
medical disorders.  However, the Board assigns minimal 
probative weight to the Veteran's contentions regarding 
causation, as well as his contentions regarding a continuity 
of symptomatology since the 1983 incident because his current 
statements and testimony are inconsistent with the other 
evidence of record.  Specifically, the Board finds the 
Veteran's current assertions to be inconsistent with the 
other evidence of record, including the June 12, 1983 
treatment records and the negative March 1997 examination.  

As already noted, medical records related to the 1983 
incident do not document any neck/cervical spine complaints 
or findings.  Moreover, subsequent service treatment records 
do not document any pertinent complaints or findings.  These 
are precisely the records where one would expect such 
findings to be well-documented, especially in light of the 
Veteran's medical training.  A medically trained individual 
would be expected to understand the significance of accurate 
reporting during the course of seeking treatment, and the 
Board declines to accept the Veteran's current explanation 
for the failure to report his neck/cervical spine problems.  
The opportunity to report any neck/cervical spine injury was 
presented, and the Board views the Veteran's failure to 
report any such injury as evidence that he did not believe he 
had any neck/cervical spine residuals from the incident.  It 
is also highly significant that medical examinations 
subsequent to the 1983 incident did not detect any 
neck/cervical spine abnormalities.  This demonstrates that in 
the opinion of medically trained individuals who had the 
opportunity to actually examine the Veteran, no such 
disorders existed.  This also persuasively argues against a 
finding of a continuity of pertinent symptomatology since the 
1983 incident. 

The Board also notes the Veteran filed a separate VA 
disability claim in April 2001, yet failed to file a claim 
for his neck disability and degenerative disc disease until 
August 2005.  Knowing that the Veteran has filed a claim 
before, it seems reasonable to expect that he would have 
filed a claim for his neck disability and degenerative disc 
disease at the earlier date if he, in fact, believed that he 
was suffering from a neck disability and degenerative disc 
disease related to service at that time.

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's neck disability and degenerative disc 
disease of the cervical spine.  The evidence against such a 
link includes the June 12, 1983 treatment record, the March 
1997 examination, and the opinion from VA's April 2008 
examination.  The only evidence in favor of such a link is 
the statements and testimony from the Veteran and the April 
2006 private medical opinion, which the Board has found to be 
speculative and unpersuasive in light of the other evidence 
of record.

The Veteran has requested application of the doctrine of 
reasonable doubt, but the Board stresses to the Veteran that 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  In this regard, 
the Board has considered the Veteran's and his private 
physician's statements, but the Board is unable to find that 
these statements are sufficient to place the negative 
evidence and the positive evidence in a state of equipoise.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for residuals of a neck injury and 
degenerative disc disease is not warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


